DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4 January 2021 have been fully considered but they are not persuasive.   Applicant argues that the airfoils of Roberts (US 2013/0099502) are designed to function to create a Venturi effect between adjacent airfoils and that is different than the way the instant application is designed to function by using an airfoil to create a pressure difference between the suction side and the pressure side.  Applicant’s amended claims do not preclude the structure of Roberts, each and every element of the instant claims are taught by Roberts.  Applicant appears to be trying to import their intended use into the claims, and claim that the intended use of the instant claims overcomes that of Roberts.  While it is true that the device of the instant applicant and that of Roberts may function in a slightly different way, the structure that is claimed, is taught by Roberts, since it is the structure that the claims are interpreted in light of, not the specific way that the inventor intends to use their invention.  The amended claims add an angle between a fluid flow and the chord lines of the airfoils, and there will always be an angle between the fluid flow and the chord lines of the airfoils no matter the direction that the fluid is traveling in.
In regards to the rejection based on Roberts in view of Watts (US 2011/0011072) that the combination does not discuss the synergy between the airfoils and the perforations.  As discussed above, Applicant appears to be trying to import the intended .  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (US 2013/0099502).
Regarding claim 1, Roberts teaches an apparatus for energy extraction (Fig 1)  from a fluid flow (36) comprising: a) one or more airfoils having a plenum (Fig 1), wherein the one or more airfoils is asymmetrical (Figs 1 and 2, the airfoils are not the same front to back), having an angle between the fluid flow and the chord lines of the 
Regarding claim 2, Roberts teaches the one or more airfoils (Fig 1) are configured to generate lower pressure regions near the one or more perforations than the ambient pressure ([0066-67]).
Regarding claim 3, Roberts teaches each of the one or more energy extraction devices is selected from a group consisting of: an electric generator (18, abstract).
Regarding claim 4, Roberts teaches a motor operable to align the apparatus or parts of the apparatus in response to the direction of the fluid flow ([0084-85]).
Regarding claim 5, Roberts teaches the one or more perforations on the one or more airfoils is arranged to amplify the differential pressure (Pi-Pa) as additional fluid flow exits the one or more perforations on the outer surface of the aerodynamic assembly ([0066-67]).
Regarding claim 6, Roberts teaches at least two airfoils wherein the at least two airfoils (Fig 1) operably increase centerline pressure and fluid flow velocity to higher than ambient conditions ([0011]).
Regarding claim 7, Roberts teaches at least two airfoils are mirrored to operably increase the centerline pressure and fluid flow velocity are higher than ambient conditions ([0066-67]).
Regarding claim 8, Roberts teaches an actuated choke operable to regulate the maximum power of the fluid flow ([0084-85]).
Regarding claim 9, Roberts teaches the one or more airfoils are mounted onto a building structure (Fig 3).
Regarding claim 10, Roberts teaches the energy extraction device is mounted at a level below a roof of the building structure and in fluid communication to the plenum of the aerodynamic assembly by the channel (Fig 3). 
Regarding claim 11, Roberts teaches the one or more airfoils are mounted underwater (abstract).
Regarding claim 12, Roberts teaches the energy extraction device further comprises ventilation located on the trailing edge of the one or more airfoils providing 
Regarding claim 13, Roberts teaches a method of extracting energy from a fluid flow (Fig 1) comprising: a) positioning one or more airfoils having a plenum (Fig 1), wherein the one or more airfoils is asymmetrical (Figs 1 and 2, the airfoils are asymmetrical from front to back), having an angle between the fluid flow and the chord lines of the one or more airfoils or between the one or more airfoils themselves (Fig 1, there is inherently an angle between the fluid flow and the chord lines of the airfoils), and further comprises one or more perforations (26) on the outer surface of the one or more airfoils allowing for fluid communication from the plenum to the outer surface of the one or more airfoils and wherein the asymmetrical shape of the outer surface is operable to generate low pressure regions near the one or more perforations ([0066-67]); and b) flowing fluid through a channel (16) having an inlet (32) and an outlet (Fig 1) and in fluid communication with the one or more airfoils plenum (Fig 1) and comprising one or more energy extraction devices (18) in the channel between the inlet and the outlet ([0066-67]); wherein an outer surface fluid flow across the outer surface of the one or more airfoils causes a negative plenum pressure (Pi) relative to an ambient pressure (Pa) at the inlet of the channel ([0066-67]), resulting in a channel fluid flow through the channel and the one or more energy extraction devices into the plenum ([0066-67]), and out through the perforations of the one or more airfoils due to a differential pressure between the Pi and the ambient pressure (Pa) (Fig 1), and wherein 
Regarding claim 14, Roberts teaches the one or more airfoils comprising arranging the one or more airfoils to generate lower than ambient pressure regions near the one or more perforations (Figs 1 and 2).
Regarding claim 15, Roberts teaches extracting energy from the channel fluid flow by one or more energy extraction devices selected from a group consisting of an electric generator (18, abstract).
Regarding claim 16, Roberts teaches aligning the one or more airfoils in response to the direction of the fluid flow ([0084-85]).
Regarding claim 17, Roberts teaches arranging the one or more perforations on the one or more airfoils to amplify the Pi-Pa differential pressure ([0067]).
Regarding claim 18, Roberts teaches arranging at least two airfoils (Fig 1) wherein the at least two airfoils are mirrored to increase the centerline pressure and airflow velocity higher than ambient conditions (Fig 1, [0011]).
Regarding claim 19, Roberts teaches choking the channel fluid flow velocity to regulate the maximum power of the fluid flow ([0084-85]).
Regarding claim 20, Roberts teaches mounting the one or more airfoils onto a roof of a building structure (14).
Regarding claim 21, Roberts teaches mounting the one or more airfoils underwater (abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Watts (US 2011/0011072).
Regarding claim 1, Roberts teaches an apparatus for energy extraction (Fig 1)  from a fluid flow (36) comprising: a) one or more airfoils (Figs 1 and 2, the airfoils are not the same front to back) having a plenum (Fig 1), having an angle between the fluid flow and the chord lines of the one or more airfoils (Fig 1, there is inherently an angle between the fluid flow and the chord lines of the airfoils), and further comprises a suction side outer surface (Figs 1 and 2, outer surface of airfoil, the nature of a Venturi creates a suction side of the airfoil) comprising one or more perforations (26) on said outer surface of the one or more airfoils allowing for fluid communication from the plenum to the outer surface of the one or more airfoils (Fig 1) and wherein the shape of the outer surface is operable to generate low pressure regions near the one or more perforations ([0067]); b) a channel (16) having an inlet (32) and an outlet (Fig1), providing fluid communication between the channel and the airfoil plenum (Fig 1); and c) one or more energy extraction devices (18) in the channel between the inlet and the outlet; wherein an outer surface fluid flow across the outer surface of the one or more airfoils is operable to cause a negative plenum pressure (Pi) relative to an ambient 
Roberts is silent that the one or more airfoils are asymmetrical between the upper and lower surfaces.
Watts teaches using asymmetric airfoils (22, second row in Fig 3D) to create a Venturi to create the desired low pressure area ([0024]).
The substitution of one known element (the asymmetrical airfoil shape of Watts) for another (the airfoil shape of Roberts) would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the asymmetrical airfoil shape of Watts would have yielded predictable results, namely, the creation of a Venturi in Roberts, to create a desired low pressure area in Roberts.
Regarding claim 2, Roberts in view of Watts teaches the one or more airfoils (Roberts - Fig 1) are configured to generate lower pressure regions near the one or more perforations than the ambient pressure (Roberts - [0066-67]).
Regarding claim 3, Roberts in view of Watts teaches each of the one or more energy extraction devices is selected from a group consisting of: an electric generator (Roberts - 18, abstract).
Regarding claim 4, Roberts in view of Watts teaches a motor operable to align the apparatus or parts of the apparatus in response to the direction of the fluid flow (Roberts - [0084-85]).
Regarding claim 5, Roberts in view of Watts teaches the one or more perforations on the one or more airfoils is arranged to amplify the differential pressure (Pi-Pa) as additional fluid flow exits the one or more perforations on the outer surface of the aerodynamic assembly (Roberts - [0066-67]).
Regarding claim 6, Roberts in view of Watts teaches at least two airfoils wherein the at least two airfoils (Roberts - Fig 1) operably increase centerline pressure and fluid flow velocity to higher than ambient conditions (Roberts - [0011]).
Regarding claim 7, Roberts in view of Watts teaches at least two airfoils are mirrored to operably increase the centerline pressure and fluid flow velocity are higher than ambient conditions (Roberts - [0066-67]).
Regarding claim 8, Roberts in view of Watts teaches an actuated choke operable to regulate the maximum power of the fluid flow (Roberts - [0084-85]).
Regarding claim 9, Roberts in view of Watts teaches the one or more airfoils are mounted onto a building structure (Roberts - Fig 3).
Regarding claim 10, Roberts in view of Watts teaches the energy extraction device is mounted at a level below a roof of the building structure and in fluid communication to the plenum of the aerodynamic assembly by the channel (Roberts - Fig 3). 
Regarding claim 11, Roberts in view of Watts teaches the one or more airfoils are mounted underwater (Roberts - abstract).
Regarding claim 12, Roberts in view of Watts teaches the energy extraction device further comprises ventilation located on the trailing edge of the one or more airfoils providing fluid communication from the plenum to the outer surface of the one or more airfoils (Roberts - Fig 17) and wherein the ventilation on the trailing edge of the one or more airfoils is operable in connection with the one or more perforations to generate increased pressure differential (Pi-Pa) (Roberts - [0089]).
Regarding claim 13, Roberts teaches a method of extracting energy from a fluid flow (Fig 1) comprising: a) positioning one or more airfoils having a plenum (Fig 1), having an angle between the fluid flow and the chord lines of the one or more airfoils or between the one or more airfoils themselves (Fig 1, there is inherently an angle between the fluid flow and the chord lines of the airfoils), and further comprises one or more perforations (26) on the outer surface of the one or more airfoils allowing for fluid communication from the plenum to the outer surface of the one or more airfoils and wherein the shape of the outer surface is operable to generate low pressure regions near the one or more perforations ([0066-67]); and b) flowing fluid through a channel (16) having an inlet (32) and an outlet (Fig 1) and in fluid communication with the one or more airfoils plenum (Fig 1) and comprising one or more energy extraction devices (18) in the channel between the inlet and the outlet ([0066-67]); wherein an outer surface fluid flow across the outer surface of the one or more airfoils causes a negative plenum pressure (Pi) relative to an ambient pressure (Pa) at the inlet of the channel ([0066-67]), resulting in a channel fluid flow through the channel and the one or more energy extraction devices into the plenum ([0066-67]), and out through the perforations of the one or more airfoils due to a differential pressure between the Pi and the ambient 
Roberts is silent that the one or more airfoils are asymmetrical between the upper and lower surfaces.
Watts teaches using asymmetric airfoils (22, second row in Fig 3D) to create a Venturi to create the desired low pressure area ([0024]).
The substitution of one known element (the asymmetrical airfoil shape of Watts) for another (the airfoil shape of Roberts) would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the asymmetrical airfoil shape of Watts would have yielded predictable results, namely, the creation of a Venturi in Roberts, to create a desired low pressure area in Roberts.
Regarding claim 14, Roberts in view of Watts teaches the one or more airfoils comprising arranging the one or more airfoils to generate lower than ambient pressure regions near the one or more perforations (Roberts - Figs 1 and 2).
Regarding claim 15, Roberts in view of Watts teaches extracting energy from the channel fluid flow by one or more energy extraction devices selected from a group consisting of an electric generator (Roberts - 18, abstract).
Regarding claim 16, Roberts in view of Watts teaches aligning the one or more airfoils in response to the direction of the fluid flow (Roberts - [0084-85]).
Regarding claim 17, Roberts in view of Watts teaches arranging the one or more perforations on the one or more airfoils to amplify the Pi-Pa differential pressure (Roberts - [0067]).
Regarding claim 18, Roberts in view of Watts teaches arranging at least two airfoils (Roberts - Fig 1) wherein the at least two airfoils are mirrored to increase the centerline pressure and airflow velocity higher than ambient conditions (Roberts - Fig 1, [0011]).
Regarding claim 19, Roberts in view of Watts teaches choking the channel fluid flow velocity to regulate the maximum power of the fluid flow (Roberts - [0084-85]).
Regarding claim 20, Roberts in view of Watts teaches mounting the one or more airfoils onto a roof of a building structure (Roberts - 14).
Regarding claim 21, Roberts in view of Watts teaches mounting the one or more airfoils underwater (Roberts - abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/Ninh H. Nguyen/Primary Examiner, Art Unit 3745